IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-20591
                          Summary Calendar



DELIA RODRIGUEZ,

                                     Plaintiff-Appellant,

versus

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA; ET AL

                                     Defendants,

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA,

                                     Defendant - Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H:93-CV-3164
                        - - - - - - - - - -
                          January 3, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Delia Rodriguez appeals from the judgment of the district court

that dismissed without prejudice, her bad faith claim against Nations

Union Fire Insurance Company of Pittsburgh, Pennsylvania.        The

appellant’s asserted compliance with the requirement in the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court’s stay order that status reports be periodically filed with

respect to her underlying workers’ compensation claim before the Texas

Workers’ Compensation Commission, did not relieve her of her duty to

prosecute her bad faith claim. For nearly four years after her workers’

compensation claim was settled she took no action to prosecute her bad

faith claim in the district court. Repeated reports to the court that

she had not settled her claims with the appellee and that appellee had

not responded to her settlement offer does not excuse her failure to

prosecute her claims.    Once the basis for the stay order ceased to

exist, appellant should have proceeded to have the stay lifted and taken

action to prosecute her claims. Accordingly, we agree that the reasons

recited for the district court’s dismissal, in its order dated June 1,

provided a sound basis for the dismissal of Rodriguez’s claim. No abuse

of discretion having been shown, the judgment is AFFIRMED.